Citation Nr: 1737418	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a skin disorder, claimed as tinea corporis.

2. Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder prior to November 7, 2011 and in excess of 70 percent after November 7, 2011.

3. Entitlement to an evaluation in excess of 10 percent for residuals of right thumb laceration with tendon and nerve damage prior to August 4, 2016 and in excess of 20 percent after August 4, 2016.

4. Entitlement to an evaluation in excess of 10 percent for scar on distal phalanx of right thumb.

5. Entitlement to an evaluation in excess of 10 percent for degenerative joint and disc disease of the lumbosacral spine. 



REPRESENTATION

Appellant represented by:	Heath A. Hixson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active service from July 1990 to June 1994, and from March 2003 to September 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 RO decision that in pertinent part, denied service connection for tinea corporis, granted service connection and a 10 percent rating for PTSD, denied an increase in a 10 percent rating for residuals of right thumb laceration with tendon and nerve damage, denied an increase in a 10 percent rating for a right thumb scar, and denied an increase in a 10 percent rating for a lumbosacral spine disability.

In a September 2016 rating decision, the RO granted a higher 70 percent rating for PTSD effective November 7, 2011, and a higher 20 percent rating for residuals of right thumb laceration effective August 4, 2016. Since these increases did not constitute a full grant of the benefits sought, the higher rating issues remain in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).


A hearing was held in March 2017 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran after the Board hearing. As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The issues of entitlement to service connection for a skin disorder, and to increased ratings for a lumbosacral spine disability and residuals of right thumb laceration with tendon and nerve damage are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Throughout the pendency of the appeal, there are no more than two service-connected right thumb scars which are painful, linear scars measuring 1.4 cm and 2.5 cm. with minimal hypopigmentation, and do not result in limitation of function that is distinct from the separately service-connected residuals of right thumb laceration with tendon and nerve damage.

2. Prior to November 7, 2011, the Veteran's PTSD is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3. From November 7, 2011, the Veteran's PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1. Throughout the rating period on appeal, the criteria for an increased rating in excess of 10 percent for a service-connected right thumb scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016).

2. Prior to November 7, 2011, the criteria for a higher 30 percent rating, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3. From November 7, 2011, the criteria for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claims. VA's duty to notify was satisfied by letters dated in August 2008 and July 2009. See 38 U.S.C.A. §§ 5102 , 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the appeal for a higher initial rating for PTSD, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, and arranged for VA compensation examinations and medical opinions as to the severity of his PTSD and right thumb scar. All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination. 38 C.F.R. § 3.327 (a). Here, the most recent VA compensation examinations for these conditions were conducted in August 2016. The mere passage of time since does not, in and of itself, necessitate another examination. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings. The examinations were conducted by competent medical professionals. In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria. In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected PTSD and right thumb scar to provide probative medical evidence for rating purposes. The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his PTSD and right thumb scar. 38 C.F.R. §§ 3.327 (a), 4.2. The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide these claims. 


Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. §  1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided. See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14. In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. (1991). In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature. Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria. And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See also 38 C.F.R. § 3.159 (a)(1) and (a)(2).

Right Thumb Scar

Throughout the pendency of the appeal, the RO has rated the service-connected  scar of the right distal phalanx of the right thumb as 10 percent disabling under Diagnostic Code 7804. The Veteran contends that the right thumb scar is more disabling than currently evaluated.

Diagnostic Code 7800 is inapplicable here, as the Veteran's right thumb scar is not located on the head, face, or neck. Diagnostic Code 7802 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and non-linear. A maximum 10 percent rating is assigned for a scar that covers an area or areas of 144 square inches (929 sq. cm.) or greater.

Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent evaluation, three or four scars that are unstable or painful warrant a 20 percent evaluation, and five or more scars that are unstable or painful warrant a 30 percent evaluation. Diagnostic Code 7801 provides for higher evaluations for scars other than of the face, head, or neck if they are deep and nonlinear. Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code.

Service treatment records reflect that in April 1991, the Veteran was treated for a knife wound and deep laceration of the right thumb, and underwent surgery, including repair of a lacerated flexor pollicis longus tendon of the right thumb, and repair of a right ulnar digital nerve laceration, distal to the interphalangeal (IP) joint.

The Board notes that the issue of entitlement to an increased rating for the Veteran's other service-connected disability of the right thumb (residuals of right thumb laceration with tendon and nerve damage) is being remanded for additional development. Symptoms from that disability will not be considered when evaluating the right thumb scar. See 38 C.F.R. § 4.14.

On VA examination of the right thumb in December 2002, there was a scar of the lateral aspect of the right thumb, and it crossed the IP joint to the medial base of the right thumb. The scar was 5.5 centimeters long and 0.125 centimeters wide and tender. It did not adhere to the underlying skin, the texture was smooth, and there was no ulceration or breakdown of the skin. There was no depression of the scar, no underlying tissue loss, and no inflammation or keloid formation. The scar was slightly lighter in color than the surrounding skin, and unsightly.

On VA examination in March 2004, the scar was located on the right thumb in the lateral aspect and crossed the IP joint to the medial base of the right thumb. The scar was 5.5cm long and 0.125 cm wide. It was tender and unsightly. There is no adherence to underlying tissue. Texture was smooth and there was no ulceration or breakdown of the skin. There was no depression of the scar, no underlying tissue loss, no depression of the scar, no inflammation or keloid formation. The color of the scar was slightly lighter than the surrounding skin. There was no induration but there was decreased extension at the IP joint with extension being 0-5 degrees and flexion 0-53 degrees with complaints of pain in the thumb and over the scarred area. The diagnosis was laceration of right thumb with unsightly scar and superficial numbness to unnamed sensory nerve.

A July 2008 VA treatment record reflects that the Veteran complained of right thumb pain especially with his current work which required writing with a pen. On examination, his right thumb had an old scar with normal range of motion. It was not tender to palpation, and there was no unusual warmth or swelling.

On VA examination of the Veteran's right thumb scar in September 2008, the examiner noted a scar on the right mid-distal thumb on the palm side. It was extremely faint, barely noticeable and requiring the Veteran to identify the scar beginning and end. It was approximately 4 centimeters long by 1 mm wide, thin, smooth-surfaced, "J"-shaped, flesh-colored, superficial, post-suture scar to mid-distal right thumb. There was no tenderness to palpation, no adherence to underlying tissue, did not result in limitation of motion or loss of function, no underlying soft-tissue damage, and no skin ulceration or breakdown over scar. The diagnosis was residual superficial scar of the right thumb.

On VA examination in August 2016, the Veteran reported sensory and motor nerve damage to the right thumb that caused difficulty in picking up any small object from the floor and difficulty typing. He stated that cold weather caused discomfort. On examination, there were two painful, linear scars measuring 1.4 cm and 2.5 cm. The scars were not unstable. Neither scar was both painful and unstable. He also has a lack of sensation (sensory deficit) over the distal aspect of the thumb (last cm) and decreased sensation over the first listed scar on the lateral aspect of the right thumb (about 1 cm surrounding the healed scar on the thumb). The diagnosis was healed laceration to the right thumb with tendon and nerve damage. The examiner opined that the Veteran does have both sensory and motor nerve damage to the right thumb
(digital nerve). He had difficulty picking up any small object from the floor. He has difficulty typing - capable but very slow. Cold weather results in thumb discomfort.  


At a March 2017 Board hearing, the Veteran testified that he had pain, tingling, numbness and weakness of his right thumb. He said he did not receive treatment for his right thumb scar.

The Board finds that the evidence does not show that the right thumb scars result in limitation of function that is distinct from the separately rated residuals of right thumb laceration with tendon and nerve damage.

A review of all of the evidence of record demonstrates that an increased rating in excess of 10 percent is not warranted for the service-connected right thumb scars.
There is objective evidence of tenderness, warranting a 10 percent rating under Diagnostic Code 7804, pertaining to painful scars. As there are no more than two painful scars meeting the criteria for a compensable rating under any of the other pertinent rating criteria, no additional or higher rating is warranted. See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.

An even higher rating is not warranted under any other rating criteria based on imitation of function due to the right thumb scar, as there is no evidence of such limitation. See 38 C.F.R. § 4.118, Diagnostic Code 7805.


PTSD 

PTSD is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9411. A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples. Rather, it serves as merely an example of the symptoms that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013). In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The nomenclature employed in the Rating Schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders - until recently the Fourth Edition (DSM-IV), but now the Fifth Edition (DSM-5). 38 C.F.R. § 4.130 (2016). Specifically, VA had previously adopted the DSM-IV, for rating purposes. VA implemented DSM-5, effective August 4, 2014, and the Secretary of VA determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014, as in this case. See 79 Fed. Reg. 45,093, 45,094  (Aug. 4, 2014). 

The Board notes that DSM-5 no longer utilizes Global Assessment of Functioning (GAF) scores. However, insofar as VA examiners and providers have evaluated the Veteran under DSM-IV, the Board considers their findings; and although not determinative, the GAF scores assigned are probative as they relate directly to the Veteran's level of impairment of social and industrial adaptability as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994). DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV. A GAF score of 20 reflects some danger of hurting self or others, or occasionally fails to maintain minimum personal hygiene, or gross impairment in communication. GAF scores ranging from 21 to 30 reflect that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment, or inability to function in almost all areas. GAF scores from 31 to 40 reflects some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood. GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job). A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score thus may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

An examiner's classification of the level of psychiatric impairment at the moment of examination is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment. See generally 38 C.F.R. § 4.126. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

The RO has rated the Veteran's PTSD as 10 percent disabling from the date of service connection, July 24, 2008, until November 7, 2011, under Diagnostic Code 9411. From November 7, 2011, his PTSD has been rated as 70 percent disabling. The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.

Voluminous VA medical records show regular outpatient treatment for psychiatric complaints. A June 2006 VA treatment note reflects that he received a college degree in public relations and completed a two-year master's degree in geology. He was diagnosed with adjustment disorder with depressed mood, rule out major depressive disorder. His VA problem list also includes generalized anxiety disorder, depression, adjustment disorder with mixed anxiety and depressed mood, and attention-deficit hyperactivity disorder (ADHD), predominantly inattentive type. A September 2007 VA primary care note reflects that the Veteran had ADHD and was taking Adderall.

VA outpatient treatment records dated from 2007 to 2011 reflect treatment for PTSD. The GAF scores ranged from 54 to 70 during this period, but were generally around 63. In October 2008, he complained of insomnia, variable nightmares, hypervigilance, and flashbacks from a previous attack while in the military. He was satisfied with the current medication regimen and denied any side effects. He reported that the Bupropion helped with his depressed moods, the hydroxyzine helped him sleep, and the Methylphenidate helped him to focus. 

On VA examination in April 2010, the Veteran reported that he had a bachelor's degree and a master's degree. He worked at the RO in the claims department for the past two years. Prior to that, he worked in electrical sales for a year and a half and prior to that he worked for Advanced Auto for 2-1/2 years. He reported that he had never held a job for more than 2-3 years. He attributed that in part to ADHD. He said he was diagnosed with ADHD when in approximately 2nd grade and was placed on Ritalin for a time. He was still taking Ritalin at this point prescribed through the VA system. The examiner indicated that the Veteran was not excessively distractible or hyperactive during the current evaluation. The Veteran reported an in-service traumatic event of being stabbed in the right thumb and thigh by a fellow soldier.

The Veteran reported that he was treated for anxiety and PTSD in 2008 and 2009. He was currently taking Bupropion. The patient married for the first time in 2005 and had a new baby. He reported that the marriage was going adequately at this time. He was clean, well-groomed, and casually dressed. His gait and posture were unimpaired. He interacted in a polite and cooperative manner. He was alert, attentive and oriented times four. His affect was of normal intensity and consistent with discussion content. His mood was somewhat tense and anxious. He described intrusive thoughts related to the stabbing event approximately 2 times per week. He stated that memories of that incident brought on strong feelings of insecurity. He described a degree of hypervigilance especially around his home, and stated that he got up at night, locked doors, and walked around the home to make sure everything was secure, and believed that this behavior stemmed in part from the fact that he had laid himself open for attack in 1991 though certainly not intentionally. The patient reported he experienced dreams about the attack a couple times per week that disrupted sleep. He reported having approximately 6 hours sleep per night and said he was getting less now since his child was born a month ago. However, he reported poor sleep for many years prior to that secondary to the nightmares and tension. 

On examination, his mental pace and general energy level were within normal limits. His speech was clear, goal-directed, spontaneous and of normal pace and volume. His thought content was rational. He had no history of hallucinations,  delusions or mania. He demonstrated an increase in emotional distress when discussing the stabbing event. His appetite was adequate. His motivation level was fair, and he was not anhedonic. He denied suicidal ideation, intent or plan. He denied any significant problems functioning socially. His insight and judgment were fair and adequate for current safety. The Axis I diagnosis was PTSD, mild. The GAF was 57. The examiner indicated that although some reports indicated he had experienced flashbacks, the Veteran on discussing that matter was not describing true flashback episodes but simply intrusive thoughts of the stabbing. He did not appear to have a history of flashbacks. The examiner opined that the Veteran's current level of emotional distress would not preclude him from working on a full time or consistent basis. He could tolerate routine workplace stressors and interact appropriately with supervisors, coworkers and the public. He was of normal range intelligence and was capable of managing his funds on his own.

On VA examination on November 7, 2011, Veteran was noted to be married and had one young child. He noted healthy and nonconflictual relationships with immediate family in the recent past. He reported feeling protective over the child because he was sensitized to environmental risks and danger and he responded by checking on the welfare of his daughter multiple times during the night and ensuring all doors and windows were locked (multiple times). He indicated limited social relationships outside of immediate family. He enjoyed running when he was able, following politics, food shopping and watching war movies but he stated that when he saw a knife he had to leave the room. It was noted that he obtained a master's degree in geology. He had been working as a claims assistant for a VA Regional Office for approximately 4 years, worked full-time and reported receiving positive work reviews. He was not currently seeing a mental health provider but reported an interest in pursuing counseling again on an outpatient basis. He reported a history of visits with a counselor at a VA medical center but indicated that this was not helpful. He met with this provider in 2010-2011 for 9-10 sessions. He was currently prescribed Buspar and Ritalin by a physician assistant and reported some modest benefit in terms of anxiety reduction and improved focus. The examiner noted that the Veteran had been diagnosed with ADHD in the past when in elementary school per his report and for which he was prescribed Ritalin. He reported episodes of road rage and behaviors in the home reflective of a perpetual feeling of vulnerability for himself and his family. He engaged in frequent checking of the doors and windows the security of the perimeter and reported that on occasion he ventured outside into the yard holding a shotgun. The examiner indicated that the Veteran's PTSD was manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, impaired impulse control such as unprovoked irritability with periods of violence, and suspiciousness of the motivations of others and paranoia that others may be out to harm him when he was not in the company of others. 

The Veteran discussed multiple times the cognitive difficulties he had with regards to attention and concentration and memory for names, and attributed these symptoms to the traumatic event and PTSD diagnosis. The examiner stated that while cognitive symptoms of inattention and distractibility can indeed occur commensurate with PTSD, and they appear to be for this Veteran, it is likely that a combination of ADHD symptoms along with PTSD symptoms accounted for the cognitive difficulties he experienced. The examiner also noted that the Veteran brought a prepared written list of his distressing psychiatric and cognitive symptoms. The examiner indicated that the Veteran had been working full-time for four years, was married and was functioning adequately in many life areas despite the presence of clinically significant and distressing PTSD symptoms. He was capable of independently managing his financial affairs and capable of interacting constructively with co-workers and superiors in a work context. The examiner opined that the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication. The GAF score was 60.

On VA examination in August 2016, the examiner diagnosed PTSD, and indicated that he did not have other psychiatric diagnoses. The examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity. He was about the same as before except slightly more irritable and self-isolative. He kept to himself a great deal, and basically went to work and came home. He did not enjoy being in public or participating in social/recreational events with family. He was still working but had difficulty with increasing irritability, anxiety, decreased stress tolerance, somewhat more difficulty with attention and concentration. He did not work several days last year because of his increasing PTSD symptomatology. He had mild to moderate impairment of occupational reliability and productivity. He continued in treatment with limited benefit. He continued to have most of his PTSD symptoms. Panic attacks increased to about twice per week. He also had anger and irritability issues, anxiety, increased frequency of trauma-related dreams, and increased problems with attention and concentration. He also had some passive suicidal ideation without plan or intent, increased self-isolation because of anxiety issues, and moderate depression. There was no evidence of psychosis. PTSD symptoms included recurrent, involuntary, and intrusive distressing memories of the traumatic event(s), recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic event(s), dissociative reactions (e.g., flashbacks), intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event(s), marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic events, avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s), avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events, persistent and exaggerated negative beliefs or expectations about oneself, others, or the world, persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame), markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions (e.g., inability to experience happiness, satisfaction, or loving feelings), irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep), depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation. He was alert and cooperative, with a guarded/anxious demeanor. The examiner stated that he had somewhat increased PTSD symptomatology compared to the last examination performed in 2010.

A September 2016 VA mental health note reflects that the Veteran was seen for chronic PTSD with history of anxiety and panic attacks. The Veteran reported that his panic attacks were under relatively fair control but he reported more frequent flashbacks. He reported increased irritability which he related to dealing with the illness of his young child. He reported that he was sleeping and functioning satisfactorily at work. In November 2016, his chief complaint was sleep impairment. He said his anxiety made it hard to go to sleep. On examination, speech was of normal rate, rhythm and fluency. Thought process was linear and goal directed. There was no looseness of association or flight of ideas. Mood was anxious, and affect was congruent. There was no suicidal or homicidal ideation reported currently, but he admitted that in the past he entertained the possibility of suicide. No overt paranoia or delusional system was elicited. There was no report or clinical suspicion of auditory or perceptual hallucinations. He was alert and oriented times four. Attention and concentration were adequate, recent and remote memory were grossly intact, and expressive and receptive communications skills appeared grossly normal. His fund of knowledge was consistent with educational background. Despite his suicidal ideation in the past he had never acted out and he indicated that was not suicidal. He was not currently being treated for ADHD due to increased anxiety with stimulant medication, but the examiner felt he may benefit from a trial of clonidine at nighttime to quiet his thinking. 

At a March 2017 Board hearing, the Veteran testified that he had nightmares, was having trouble in his marriage because of forgetfulness and an inability to stay focused, had difficulty concentrating at work, and was taking multiple medications for PTSD. He said he missed work about once or twice a month because of his PTSD. He stated that he had thoughts of his in-service stressor (a knife attack) a couple of times per week. He received therapy for the condition once or twice a month. He testified that he worked at VA as a benefits representative, and he got along well with his coworkers and socialized with them. He stated that prior to his current position he had three or four different jobs, but had been in his current position for eight or nine years. He said he did not seek promotion because he was not sure if he could handle a different position. He had not had any adverse disciplinary action in his job. He said he did not feel safe with a lot of people around.

In a July 2017 letter to the Veteran, his VA treating psychiatrist stated that he received ongoing treatment for PTSD and his symptoms were present in multiple settings of his life including work. Due to his condition it was understandable that he demonstrated decreased efficiency in work due to distraction from his symptoms, including diminished focus and concentration, hypervigilance, and internal tension that would reduce his job performance. It was noted that he was attempting to adjust his medications which might also play a role in his work abilities. He hoped that the Veteran's supervisors would take these factors into consideration when working with him to improve his work performance.

The record reflects that the Veteran has been diagnosed with non-service-connected ADHD in addition to PTSD, and that some of his symptoms, such as difficulty concentrating, have been related to both disorders. The Board will attribute such signs and symptoms to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Prior to November 7, 2011, the RO has rated service-connected PTSD as 10 percent disabling. The Board has reviewed all of the evidence of record, and finds that during this period, a higher 30 percent rating is warranted for PTSD. During this period, the Veteran reported the following symptoms associated with his PTSD: impaired sleep, nightmares, hypervigilance, intrusive thoughts, impaired concentration, anxiety, and flashbacks (although the April 2010 VA examiner opined that the reported flashbacks were actually intrusive thoughts). 

The evidence of record does not support the assignment of a rating in excess of 30 percent for PTSD at any time during the appeal period prior to November 7, 2011. The majority of his GAF scores during treatment in this period were overwhelmingly indicative of mild symptoms, and occasionally of moderate symptoms. The Board has considered the assignment of these GAF scores in conjunction with the subjective symptoms reported by the Veteran (many of which reflect disturbances of motivation and mood), to include impaired sleep, hypervigilance, impaired concentration, anxiety and nightmares, and with the objective evidence of record as reflected in VA treatment records and the VA examination reports, to include impairment in affect. There is no evidence, however, that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment or abstract thinking; or difficulty in establishing and maintaining effective work and social relationships at any time during the appeal period prior to November 7, 2011.

In fact, the report of the November 7, 2011 VA examination suggests that the Veteran had no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication, which is consistent with a 10 percent rating under Diagnostic Code 9411. The GAF score was 60 at that examination, indicating no more than moderate symptoms from PTSD.

Importantly, the Veteran's speech has consistently been described as of normal rate and rhythm or fluent; there is no indication that the Veteran has reported panic attacks, had difficulty understanding any commands or memory problems during this period; his insight and judgment were described as fair and adequate, and there is no indication that he had any impaired abstract thinking. In addition to the foregoing, the Veteran has been considered capable of managing his financial affairs, and has held the same job successfully for years. He was successfully maintaining his marriage and cared for his child during this period. Based on the above, the Board finds that the impact of the Veteran's PTSD symptoms on his social and occupational functioning is sufficient to approximate the degree of impairment contemplated by a 30 percent rating. The Veteran's symptoms have not, however, more nearly approximated the criteria for an even higher 50 percent rating at any time during the appeal period prior to November 7, 2011, and the evidence is not approximately evenly balanced on this point. He did not have suicidal ideation or panic attacks during this period. Moreover, prior to November 7, 2011, the evidence of record does not support a finding that his symptomatology occurred with such frequency, duration, or severity as contemplated for the assignment of even higher 70 or 100 percent ratings. Occupational and social impairment with deficiencies in most areas is not shown prior to November 7, 2011; the Veteran was functioning successfully in multiple spheres of his life, both socially and at work.

During the period from November 7, 2011, the evidence of record does not support a higher disability rating in excess of 70 percent at any point during the rating period on appeal. The evidence of record does not support a finding that his symptomatology occurred with such frequency, duration, or severity as contemplated for the assignment of a 100 percent rating. Although he reported that he socially isolates himself, he has remained married to his only wife, has maintained a good relationship with his child, socializes with his coworkers, and has successfully maintained a full-time job. Moreover, he has consistently demonstrated appropriate hygiene, and his thought processes have been intact throughout the appeal period. 

The Board, in reaching these conclusions, has considered the Veteran's arguments as set forth in written statements. The Board has considered his competent reports of symptoms, as well as the extensive medical evidence in making this determination. Based on this collective body of evidence, the Board finds that prior to November 7, 2011, the Veteran's service-connected PTSD is no more than 30 percent disabling, and a 30 percent rating, but no higher, is warranted for PTSD during the period prior to November 7, 2011. 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411. The claim is granted to this extent only. From November 7, 2011, the preponderance of the evidence is against a rating in excess of 70 percent.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321  (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria for PTSD contemplate the Veteran's disability on appeal. The focus in evaluating psychiatric disabilities is the overall impact a Veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). For the reasons stated above, the Board concludes that the Veteran's level of such occupational and social impairment is adequately reflected by the newly assigned schedular rating. As such, the Board finds that the manifestations of the Veteran's PTSD are contemplated in the rating criteria. There is no indication of any exceptional or unusual disability picture. The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.

ORDER

An increased rating in excess of 10 percent for a service-connected right thumb scar is denied.

Entitlement to a higher initial rating of 30 percent for PTSD prior to November 7, 2011 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a higher rating in excess of 70 percent for PTSD from November 7, 2011 is denied.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for tinea corporis, and for increased ratings for a right thumb disability (residuals of right thumb laceration with tendon and nerve damage) and a lumbosacral spine disability.

With regard to the claim of service connection for a skin disorder (claimed as tinea corporis), the Board finds that a VA examination is required. Service treatment records reflect that in April 1994, the Veteran was treated for a one-day rash that was diagnosed as a questionable allergic reaction; Benadryl was prescribed. A May 2003 treatment note reflects that the Veteran complained of skin fungus on the chest and neck that was not itching. On examination, there were numerous patches, well-defined, pink and scaling. The diagnostic assessment was tinea corporis. His skin was normal on separation medical examination in August 2003. Post-service medical records reflect that he has been diagnosed with various skin conditions, including VA treatment for tinea versicolor since 2007. A May 2010 private medical record from Dr. F. reflects that the Veteran was treated for hives, which occurred after eating shrimp and then running. The diagnoses were chronic/recurrent urticaria, idiopathic, acute, possibly due to exercise, given the recent high pollen count, recurrent sinusitis and perennial allergic rhinitis. His VA problem list included urticaria due to cold and heat. His medications included fluconazole tablets for tinea versicolor rash. The Veteran has testified that his skin symptoms have been recurrent since service.

The Veteran has not been provided with a VA examination and medical opinion regarding the etiology of his current skin disorder, claimed as tinea corporis. In light of the evidence of a skin condition in service, the Veteran's competent and credible reports of recurrent symptoms since then, and the current diagnoses, there is an indication that the current skin disorder may be associated with the Veteran's service. As there is insufficient competent medical evidence on file for VA to make a decision on the claim, the Board finds that this case must be remanded to obtain a VA medical opinion as to the etiology of any current skin disorder. 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).

With regard to the claims for increased ratings, the Veteran most recently underwent VA examinations to assess the severity of his service-connected back disability and residuals of right thumb laceration with tendon and nerve damage in August 2016.

The Board notes that in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court held that to be adequate, examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The examinations of record do not contain the requisite findings.

Therefore, the Board finds that a remand is necessary in order to conduct VA examinations of the right thumb disability and lumbosacral spine disability. See 38 C.F.R. § 4.59 (2016); Correia, 28 Vet. App. at 170. The examiner should determine the current level of severity of these disabilities. The VA examiner should review the claims file in connection with the examination, including the additional medical records added to the file after the last VA examination.

At his March 2017 Board hearing, the Veteran testified that he had a magnetic resonance imaging (MRI) of the spine that week, and it showed worsened severity. Electronic VA medical records show that an MRI was conducted on March 20, 2017, but a copy of the report is located in Vista Imaging, and it is not contained in the claims file. This record must be obtained. Ongoing relevant medical records should also be obtained. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and private medical records of treatment or evaluation of a right thumb disability, back disability, and a skin disorder, and associate them with the claims file.

2. After any additional medical records are obtained, arrange for a VA examination to obtain a medical nexus opinion as to the etiology of any current skin disorder, which the Veteran has claimed as tinea corporis. The claims file must be made available to and reviewed by the examiner. 

Based on physical examination and a review of the record, the examiner should provide an opinion as to the etiology of any current skin disorder (to include tinea versicolor) - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service or is otherwise related or attributable to his service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file. The examiner should consider the Veteran's competent and credible report of recurrent skin symptoms since service separation. 

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right thumb disability (residuals of right thumb laceration with tendon and nerve damage) and lumbosacral spine disability. The electronic claims file must be reviewed by the examiner. All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail. 

The examiner should report all range of motion measurements in degrees for both hands and the fingers, and the lumbosacral spine, and, to the extent possible, the joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing. Range of motion should be tested actively and passively, and after repetitive use. The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees, if possible. 

If the examiner is unable to conduct any of the required testing, he or she should clearly explain why. Any opinions expressed by the examiner must be accompanied by a complete rationale.

4. Readjudicate the claims on appeal in light of all of the evidence of record, and with consideration of all potentially relevant Diagnostic Codes. If the issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


